 


109 HR 1511 IH: To amend the Internal Revenue Code of 1986 to provide a 5-year extension of the credit for electricity produced from wind.
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1511 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Foley (for himself, Mr. Pomeroy, Mr. Kennedy of Minnesota, Mr. Smith of Washington, Mrs. Davis of California, Mr. Snyder, Mr. Abercrombie, Mr. Hayworth, Ms. Woolsey, Mr. Inslee, Ms. Hooley, Mr. Lincoln Diaz-Balart of Florida, Mr. DeFazio, Mr. Baird, Mr. Simpson, Mrs. Capps, Mr. Udall of New Mexico, Mr. Langevin, Mr. Bonilla, Mr. Sanders, Mr. Otter, Mr. Weller, Mr. Doggett, Mr. McCrery, and Mr. Sherman) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a 5-year extension of the credit for electricity produced from wind. 
 
 
1.5-Year extension of credit for electricity produced from windSection 45(d)(1) of the Internal Revenue Code of 1986 (relating to wind facility) is amended by striking 2006 and inserting 2011. 
 
